IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2009
                                     No. 09-20070
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO CESAR ALVARADO-GARCIA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:08-CR-133-ALL


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Julio Cesar Alvarado-Garcia appeals the sentence imposed following his
conviction on a guilty plea to: one count of conspiracy; one count of possession
with intent to distribute more than 100 kilograms of marijuana; and, one count
of possession of a firearm by an illegal alien. The district court sentenced




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20070

Alvarado, inter alia, to 70 months of imprisonment on each count of conviction,
to run concurrently.
      For the first time on appeal, Alvarado asserts his within-guidelines
sentence is procedurally unreasonable because the district court failed to
adequately explain and justify why it rejected his mitigating arguments for a
sentence below the guidelines range.         Because these contentions were not
presented in district court, our review is only for plain error. See United States
v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, ___ S. Ct. ___,
2009 WL 1849974 (2009). Reversible plain error exists where a clear or obvious
error affects the defendant’s substantial rights. E.g., United States v. Baker, 538
F.3d 324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct. 962 (2009); see also Puckett
v. United States, 129 S. Ct. 1423, 1429 (2009). Even then, we have discretion
whether to correct such an error and generally will do so only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Baker,
538 F.3d at 332.
      As Alvarado acknowledges, nothing in the record indicates his sentence
would have been different had the district court provided more explanation for
its choice of sentence. Alvarado has thus failed to demonstrate error affecting
his substantial rights and concedes this contention is foreclosed by our decision
in Mondragon-Santiago. See 564 F.3d at 364–65.
      Alvarado also challenges the substantive reasonableness of his sentence,
contending it is greater than necessary to effectuate the purposes of sentencing
set forth in 18 U.S.C. § 3553(a). Arguably, this contention is also reviewed only
for plain error. Under either standard of review, however, it fails.
      At sentencing, the district court considered the advisory sentencing
guidelines range, the § 3553(a) factors, the information in the presentence
investigation report, and the arguments presented by the parties. After granting
Alvarado a two-point minor-role reduction in his offense level, which resulted in



                                         2
                                 No. 09-20070

a lower advisory sentencing guidelines range, the court determined that a
sentence at the bottom of this new range was appropriate.
      On review, Alvarado’s within-guidelines sentence is accorded a rebuttable
presumption of reasonableness. United States v. Newson, 515 F.3d 374, 379 (5th
Cir.) (citing United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006)), cert.
denied, 128 S. Ct. 2522 (2008). Alvarado has not overcome this presumption;
nor, as noted, does he establish that the district court abused its discretion or
committed plain error by declining to impose a sentence below his guidelines
range. See id.
      AFFIRMED.




                                       3